Fourth Court of Appeals
                               San Antonio, Texas
                                      June 27, 2018

                                  No. 04-18-00366-CV

                         JOHN SAENZ & ASSOCIATES, P.C.,
                                   Appellant

                                            v.

             RGV PREMIER SCAN LLC, Esmeralda Ramirez and Eder Leal,
                                Appellees

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2016CVT000466 D4
                      Honorable Melissa Joy Garcia, Judge Presiding


                                     ORDER
       This is an accelerated appeal. Appellant has filed a motion for extension of time
requesting an additional thirty days in which to file its brief. The motion is GRANTED.
Appellant’s brief is due August 1, 2018. No further extensions will be granted.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court